Por Cuanto, en la denuncia en este caso se acusó a Guadalupe Osorio del delito de abandono de menores, por dejar de proveer ali-mento a sus cuatro hijos naturales;
Por cuanto, de la prueba aducida resulta que los hijos mencio-nados en la denuncia eran más bien hijos ilegítimos adulterinos del acusado que hijos naturales;
Por cuanto, el juez de la corte de distrito de Humacao resolvió que la palabra “naturales” describe suficientemente el estado de hijos ilegítimos de los menores que no surtió efecto perjudicial al acusado;
Por cuanto, la referida corte de distrito declaró convicto al acusado del delito de abandono de menores y le sentenció a pagar una multa de $25 o en su defecto a cumplir un día de cárcel por cada dólar que dejare.de satisfacer, y las costas;
Por cuanto, vistas la ley y la jurisprudencia (Pueblo v. Rohena, 52 D.P.R. 313; Pueblo v. López, 54 D.P.R. 294; Pueblo v. Pérez, 55 D.R.P. 677 y Pueblo v. Saldaría, 55 D.P.R. 918), somos de opinión que la denuncia en los términos en que está redactada imputa sufi-cientemente una infracción del artículo 263 del Código Penal;
Por Cuanto, encontramos que la prueba es suficiente para sos-tener la sentencia;
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Humacao, con fecha 28 de noviembre de 1939, en el caso arriba indicado.
El Juez Asociado Sr. Wolf disintió.